EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jason R. Graff on 7/25/2022. 
The application has been amended as follows:

1. 	(Currently Amended) A method, comprising:
coupling, to a cuneiform of a subject, a surgical apparatus for use in facilitating correction of a bunion in the subject, wherein the cuneiform is a first bone of the subject; and 
coupling the surgical apparatus to a second bone of the subject;
wherein the second bone comprises a metatarsal;
using the surgical apparatus to rotate the metatarsal about its longitudinal axis to place the metatarsal in a rotated position; and 
using the surgical apparatus to lock the metatarsal in the rotated position. 
2. 	(Original) The method of claim 1, further comprising: 
performing a surgical procedure to correct the bunion using the surgical apparatus.
3. 	(Canceled)
4.	(Currently Amended) The method of claim 1, further comprising using the surgical apparatus to correct an intermetatarsal angle of the metatarsal. 


5. 	(Canceled)
6. 	(Currently Amended) The method of claim [[5]]1, further comprising: 
using the surgical apparatus to distract a joint between the cuneiform and the metatarsal subsequent to the metatarsal being locked in the rotated position.
7. 	(Original) The method of claim 6, further comprising: 
using the surgical apparatus to compact the joint subsequent to the joint being distracted.
8. 	(Currently Amended) The method of claim 1, wherein: 
the surgical apparatus comprises an attachment body configured to couple the surgical apparatus to the cuneiform, the attachment body comprising one or more first apertures; and 
coupling the surgical apparatus to the cuneiform comprises inserting one or more first wires through the one or more first apertures of the attachment body and into the cuneiform.
9. 	(Currently Amended) The method of claim 8, wherein: 

the surgical apparatus further comprises a distraction body configured to couple the surgical apparatus to the metatarsal, the distraction body comprising one or more second apertures; and 
the method further comprises coupling the distraction body of the surgical apparatus to the metatarsal by inserting one or more second wires through the one or more second apertures and into the metatarsal.
10. 	(Currently Amended) A method, comprising: 
coupling a surgical apparatus to a cuneiform and a metatarsal of a subject; 
coupling a cutting block for alignment at a joint between the cuneiform and the metatarsal of the subject; and 
performing a surgical procedure utilizing the surgical apparatus and the cutting block to correct a bunion in the subject; 
rotating, via a rotation guide of the surgical apparatus and a guide wire, the metatarsal about its longitudinal axis to place the metatarsal in a rotated position; and 
locking the metatarsal in the rotated position via the rotation guide and guide wire.
11. 	(Original) The method of claim 10, wherein performing the surgical procedure comprises: 
correcting, via an arm and an adjustment screw of the surgical apparatus, an intermetatarsal angle of the metatarsal.
12. 	(Canceled) 
13. 	(Currently Amended) The method of claim [[12]]10, wherein performing the surgical procedure further comprises:
using the cutting block to facilitate surgically cutting the joint. 
14. 	(Original) The method of claim 13, wherein performing the surgical procedure further comprises: 
distracting the joint subsequent to the joint being surgically cut; and 
removing excess bone from the joint.
15. 	(Original) The method of claim 14, wherein performing the surgical procedure further comprises: 
compacting the joint subsequent to the joint being distracted and removal of the excess bone.
16. 	(Original) The method of claim 15, wherein performing the surgical procedure further comprises: 
permanently fixating the joint subsequent to the joint being compacted.
17. 	(Currently Amended) A method, comprising: 
providing a surgical apparatus for use in facilitating correction of a bunion in a subject, wherein the surgical apparatus is configured to couple to a cuneiform and a metatarsal of the subject; and 
performing a surgical procedure utilizing the surgical apparatus while the surgical apparatus is coupled to the cuneiform and the metatarsal of the subject;
using the surgical apparatus to rotate the metatarsal about its longitudinal axis to place the metatarsal in a rotated position; and 
using the surgical apparatus to lock the metatarsal in the rotated position.
18. 	(Currently Amended) The method of claim 17, wherein: 
the surgical apparatus comprises an attachment body configured to couple the surgical apparatus to the cuneiform, the attachment body comprising one or more first apertures; and 
coupling the surgical apparatus to the cuneiform comprises inserting one or more first wires through the one or more first apertures of the attachment body and into the cuneiform.
19. 	(Currently Amended) The method of claim 18, wherein:

the surgical apparatus further comprises a distraction body configured to couple the surgical apparatus to the metatarsal, the distraction body comprising one or more second apertures; and
the method further comprises coupling the distraction body of the surgical apparatus to the metatarsal by inserting one or more second wires through the one or more second apertures and into the metatarsal.
20. 	(Currently Amended) The method of claim 19, wherein performing the surgical procedure comprises:
correcting, via an arm and an adjustment screw of the surgical apparatus, an intermetatarsal angle of the metatarsal;

distracting the joint subsequent to the metatarsal being rotated;
compacting the joint subsequent to the joint being distracted; and
permanently fixating the joint subsequent to the joint being compacted.


II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Treace et al. (US 2020/0015856) discloses a distraction-compression mechanism 100 and method of use involving a cuneiform and a metatarsal (e.g. paras. [0042]-[0043]), but fails to disclose at least aspects relating to rotating a metatarsal about its longitudinal axis and locking the metatarsal in a rotated position. There would have been no obvious reason to modify the Treace et al. apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Treace et al. apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Treace et al. reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775